Citation Nr: 1435520	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of jaw surgery with temporomandibular joint condition.

2.  Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied several service connection claims.  In her May 2010 substantive appeal, the Veteran limited her appeal to the two issues listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested a Board hearing in connection with her appeal.  A brief review of the file reflects that a Board hearing was initially scheduled for July 12, 2012.  In a letter dated July 2, 2012 and received on July 26, 2012, the Veteran requested that her Board hearing be rescheduled as she was unable to attend the hearing.  In September 2012, the Board remanded the case to schedule another hearing.  A second hearing was scheduled for February 5, 2013.  The file contains a January 29, 2013 transmittal from the Veteran's representative advising that, due to an urgent family medical issue, the Veteran was not able to appear for that hearing and it was respectfully requested that the hearing be rescheduled for a hearing at a later date.   

The undersigned has reviewed the Veteran's representative's January 2013 motion requesting that her Board hearing be rescheduled and finds that good cause has been shown.  See 38 C.F.R. § 20.702(c)(2) (2013).  Therefore, a remand is necessary in order to reschedule the Veteran for her requested Board hearing before a Veterans Law Judge sitting at her local RO.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at her local RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


